RYLAND, J.
The same question presents itself here, asín the case decided at this term of Webster v. McMahan and others. The question of diligence— it seems to me a little strange that the inquiry had not been made of the clerk, of either the Common Pleas or Circuit Court. These officers would have informed the lessee whether there had been a suit or not. If the attorney for the board had made inquiries of either of the clerks, he would have found out. These officers know the writs they issue ; or they would have known time enough to make out the docket — and that would have been before the return day of the writ. I am unwilling to interfere in this case with the judgment of the court below. The reasons given in case of Webster v. McMahan and others, need not here be repeated. Judgment affirmed.

(a) See note ante, pp. 560 and 585.